Appellant was charged by complaint in the Justice's Court, precinct No. 1, Guadalupe County, Texas, with the offense of unlawfully using a horse of Charley Scott, without the consent of Charley Scott. He was tried in the Justice's Court and found guilty by a jury. He perfected his appeal to the County Court and was tried on the 17th day of March, 1914, before the court, a jury having been waived by appellant; he was again convicted and fined one hundred dollars and costs of prosecution. In due season a motion for a new trial was made, presented and overruled. Appellant gave notice of appeal and attempts to bring his case before this court for review and revision.
Article 87, Code of Criminal Procedure, provides that in cases on appeal from Justice Courts, if the fine assessed in the County Court shall not exceed one hundred dollars, exclusive of cost, no appeal lies to this court. Tison v. State, 35 Tex. Crim. 360.
Appeal dismissed.
Dismissed.